Citation Nr: 1416664	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to September 1966.  The appellant is the Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 Special Apportionment Decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits.  The appellant filed a notice of disagreement with the decision in October 2009, and the RO issued her a statement of the case in March 2011.  The appellant perfected her appeal to the Board with the filing of a substantive appeal in April 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to an apportionment of the Veteran's VA disability compensation benefits.   She contends that such an apportionment is appropriate as they no longer live together and she requires financial assistance from him.  In April 2008, when she filed her claim, she asserted that she recently had surgery and was unable to find a job due to the state of the economy.  In a January 2009 statement, she indicated that she was working part-time and struggling to pay medical bills, property taxes, and living expenses.  In March 2009, she also noted she was paying for recent dental work.  In a July 2009 statement, she explained that she did not live with the Veteran on account of his brain injury that manifested in episodes of anger and violence.  Nevertheless, she said she regularly saw the Veteran, with whom she had been married for 43 years, and she took him to his medical appointments, movies, etc.  She also indicated that her hours at work were greatly reduced (she said she only worked 10-12 hours a week) and it was very difficult to find additional work.  In an April 2011 statement, she reasserted that this was a hardship case, that she was unemployed, and that she was behind in property taxes.  She requested some amount be awarded, if not the $600 that she originally requested.  

Documentation in the record shows that the Veteran and the appellant do not reside together, yet they remain married.  Further, it is noted that the Veteran has been adjudicated as incompetent for VA purposes in a February 2005 rating decision.  He is also considered a "legally incapacitated individual" by a state court of law.  That court appointed a guardian initially, which was superseded by the appointment of a conservator and trustee to manage the Veteran's estate property.  Guardianship & Alternatives, Inc., served initially as guardian and now as the conservator/trustee.  In a June 2010 statement, a representative from the conservatorship indicated that the Veteran's wife was removed as the previous conservator due to mismanagement of funds.  As to the receipt and disbursement of VA payments, originally the Veteran's payments were made to the appellant in a fiduciary capacity, but following the receipt of evidence from the state court regarding the appointment of Guardianship & Alternatives, Inc., VA removed the appellant as the spouse payee and certified Guardianship & Alternatives, Inc., as the Veteran's legal custodian for VA benefits purposes in June 2007.  

A veteran's benefits may be apportioned if a veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452(a).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse, and a veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.  

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and the dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.  See 38 C.F.R. § 3.451.

In this case, information concerning the appellant's and Veteran's income, net worth, and expenses was furnished on separate forms (VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award) in April 2008 (for both appellant and Veteran), March 2009 (for appellant only), and June 2009 (for Veteran only).  The reported information shows that the Veteran's monthly income from VA payments and Social Security income far exceed his monthly expenses, whereas the appellant's income fluctuated and did not appear to cover her monthly expenses of daily living.  Other information on these forms reflects the Veteran's report in April 2008 that his expenses included a payment of $300 per month to the appellant (it is noted that the appellant appears to have completed this form for the Veteran's signature).  The appellant likewise reported in April 2008 having received $300 per month in support from the Veteran.  Then, in March 2009 the appellant reported that she received $200 per month in support from the Veteran.  In June 2009, the Veteran reported that $0 per month was paid to the appellant (this time, the form was completed by the Veteran's court-appointed conservator and VA-recognized legal custodian).  

In a statement received in July 2009, the appellant reported that she received approximately $400-$450 per month in support from the Veteran, and the RO subsequently denied an apportionment based on this latest monthly amount of support.  More recently, in an April 2011 statement, she stated that the Veteran was only able to provide her with $200-$300 per month in support, because the Veteran's conservator furnished him with $200 per week out of which he had to buy groceries, pay bills, and provide entertainment.  

Clearly, by history there is no consistent amount of funds paid to the appellant for her support.  Nevertheless, it appears that the Veteran has provided for the appellant, but there is some question over whether the amount is sufficient given the appellant's claimed hardship conditions.  It also appears that the Veteran has substantial reserves after monthly expenses are subtracted from his monthly income, even when the varying amounts paid to the appellant for support are calculated, but that his conservator limits the amount of funds available to him.  
 
Several years have elapsed since any detailed information concerning the appellant's income, net worth, and expenses was received.  Her present circumstances, including whether she still faces hardship, are not known.  As for the Veteran's current financial data, there is some data available in various court filings.  For example, in a proposed monthly budget for the Veteran prepared by his lawyer in February 2013, and later approved by a court of law in April 2013, it was shown that the Veteran had monthly income of $4,333 (VA payments of $2,924 plus Social Security payments of $1,409) and monthly expenses of $2,861.80, which included a personal allowance of $300 per week; the residual amount was $1,471.20.  Thus, it appears that the Veteran has more than sufficient funds to cover his expenses (as has been the case for years), whereas there is no indication of the appellant's current financial status and what, if any, monies the Veteran provides to her every month for her support.  In that regard, there was not an itemized expense in the Veteran's monthly budget for support payments to his wife (although it is possible he may be providing for her out of his weekly personal allowance).  

Prior to deciding this case, given the foregoing lack of evidence, the Board feels that additional information is needed from the appellant to clarify her financial position and any special needs.  The Veteran should also be invited to supplement the record with any updated data pertinent to his financial status and any special needs.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant and the Veteran to provide updated information to reflect their monthly income and expenses, their net worth, and any special needs, particularly for purposes of determining hardship in the context of awarding a special apportionment under 38 C.F.R. § 3.451.  Additionally, solicit information from each regarding how much the Veteran has been contributing to the appellant for her support for the period beginning July 2009 to the present.  

2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the appellant and the Veteran a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).



